Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 9-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Morikawa (PGPub 2009/0218155).
Regarding claims 1 and 18, Hirose teaches a fuel tank 200 comprising: a lower fuel tank wall 204; and an upper fuel tank wall 202.  The lower fuel tank wall is connected to an inner surface of the upper 
Hirose lacks a part of the upper tank wall that extends vertically lower than the connection between the lower and upper fuel tank walls.
Morikawa teaches a fuel tank having upper 19, 20, and lower 19A20A walls.  A portion of the upper wall 19A, 20A, extends vertically lower than the connection between the upper and lower fuel tank walls (see Figures 2-4; para [0037]-[0038]) to conceal pipes and the connection portion from view from the side, improving the appearance of the tank, as well as to make the tank easily pressed.
It would have been obvious to one of ordinary skill in the art to extend the upper all of the Hirose fuel tank to below the connection between the upper and lower walls, as taught by Morikawa, in order to allow easy pressing of the walls and to improve the appearance of the tank from the side.
Regarding claim 5, Hirose teaches the upper fuel tank wall 202 defines a fill opening 130 (see col. 4, lines 51-52; Figure 2) in fluid communication with the volume.  
Regarding claim 7, Hirose teaches forming the upper tank wall by press forming from a single aluminum plate (col. 6, line 17) and the lower tank wall by casting. However, it also teaches that the tank walls can be made by other methods, as appropriate.  It would have been obvious to form both the upper and lower tank walls using a stamping method, as is old and well known, in order to form the walls simply and inexpensively.
Regarding claim 9, Hirose shows, in Figure 8, the lower fuel tank wall having a lip 206s, 206t (seen in Figure 8) formed along a peripheral edge of the lower fuel tank wall 204, the lip being connected to the inner surface of the upper fuel tank wall (also shown in Figure 8).  
 	Regarding claims 10 and 11, the lip of the lower fuel tank wall is connected to the inner surface of upper fuel tank wall by a welding connection (col. 9, lines 45-50, Figure 8).
 portion.  
Regarding claim 13, the first portion 206b defines at least part of the peripheral edge of the lower fuel tank wall.
Regarding claim 17, all of the corners of a contour of the lower fuel tank wall 204 are rounded (see Figure 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Morikawa as applied to claims 1, 5, 9-13, 17, and 18 above, and further in view of Bedard (USPN 7,980,629).
The combination is silent regarding a seat fastening member for fastening a seat t the fuel tank outer surface of the upper wall.
Bedard shows seat fastening members 82 on the upper wall of a fuel tank 72 to attach a seat to the fuel tank.
It would have been obvious to one of ordinary skill in the art to provide seat fastening members to the upper wall of the tank of the combination, as taught by Bedard, in order to at least partially secure a seat on the tank. 
Allowable Subject Matter
Claims 2-4, 8, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 9-13, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb